DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

CLAIM INTERPRETATION

2.	The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

3.	Use of the word “means” (or “step for”) in a claim with functional language creates a rebuttable presumption that the claim element is to be treated in accordance with 35 U.S.C. § 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph).  The presumption that § 112(f) (pre-AIA  § 112, sixth paragraph) is invoked is rebutted when the function is recited with sufficient structure, material, or acts within the claim itself to entirely perform the recited function. 
Absence of the word “means” (or “step for”) in a claim creates a rebuttable presumption that the claim element is not to be treated in accordance with 35 U.S.C. § 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph).  The presumption that § 112(f) (pre-AIA  § 112, sixth paragraph) is not invoked is rebutted when the claim element recites function but fails to recite sufficiently definite structure, material or acts to perform that function. 
Claim elements in this application that use the word “means” (or “step for”) are presumed to invoke § 112(f) except as otherwise indicated in an Office action.  Similarly, claim elements that do not use the word “means” (or “step for”) are presumed not to invoke § 112(f) except as otherwise indicated in an Office action. 
4.	Claim limitations “data collection subsystem”, “cognitive modelling subsystem” and “cognitive support subsystem” in claim 1 have been interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because they use a generic placeholder “subsystem” coupled with functional language “configured to” without reciting sufficient structure to achieve the function.  Furthermore, the generic placeholder is not preceded by a structural modifier. The modifiers “data collection”, “cognitive modelling”, and cognitive support” connote function, not structure. 
Since the claim limitation(s) invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, claim 1 has been interpreted to cover the corresponding structure described in the specification that achieves the claimed function, and equivalents thereof.  
A review of the specification does not appear to reveal any specific structure corresponding to the 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph limitations, as required. Specifically, the specification merely describes the claimed “subsystems” as generic elements 20, 30 and 40 in Fig’s. 1 and 2. The written description does not appear to describe the structure that makes up these elements, such as processors or other structural components. Therefore, there is not sufficient structure corresponding to these 112(f) limitations. Accordingly, claim 1 is rejected under sections 112(a) and (b), as detailed below. 
5.	If applicant wishes to provide further explanation or dispute the examiner’s interpretation of the corresponding structure, applicant must identify the corresponding structure with reference to the specification by page and line number, and to the drawing, if any, by reference characters in response to this Office action. 
If applicant does not intend to have the claim limitation(s) treated under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112 , sixth paragraph, applicant may amend the claim(s) so that it/they will clearly not invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, or present a sufficient showing that the claim recites/recite sufficient structure, material, or acts for performing the claimed function to preclude application of 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
For more information, see MPEP § 2173 et seq. and Supplementary Examination Guidelines for Determining Compliance With 35 U.S.C. 112 and for Treatment of Related Issues in Patent Applications, 76 FR 7162, 7167 (Feb. 9, 2011).

Claim Rejections - 35 USC § 112
6.	The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

7.	Claims 1-12 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. As detailed above, the specification does not appear to describe structure corresponding to the 112(f) limitations recited in claim 1, since the specification merely describes the claimed “subsystems” as generic elements 20, 30 and 40 in Fig’s. 1 and 2. Accordingly, the claim is rejected because the claimed subject matter was not described in such as way as to reasonably convey to one skill in the art that the inventor had possession of the claimed invention.
	Dependent claims 2-12 inherit the deficiencies of parent claim 1 through their dependencies and are thus rejected for the same reasons. 

8.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


9.	Claims 1-12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	As detailed above, the specification does not reasonably describe the structure corresponding to the claimed 112(f) limitations. Accordingly, the scope of the claimed subject matter is unclear, and the claim is indefinite, because the claims and specification fail to apprise the person of ordinary skill in the art what falls within, and outside of, the scope of the invention in terms of the claimed subsystems. 
Dependent claims 2-12 inherit the deficiencies of parent claim 1 through their dependencies and are thus rejected for the same reasons.
Claim 13 recites the limitation "the sufferer" in line 3.  There is insufficient antecedent basis for this limitation in the claim.
Regarding claim 15, it appears the comma ( , ) in line 3 should instead be an “and”. 
Regarding claim 16, the final portion of the claim in lines 3-4, beginning with “based on”, appears to include at least one grammatical error and is generally confusing in nature and indefinite.
Claims 14-17 also inherit the deficiencies of parent claim 13 through their dependencies and are also rejected for the same reasons. 

Claim Rejections – 35 USC § 101
10.	35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

 Claims 1-17 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. Independent claims 1 and 13 recite a method comprising:
gathering personal data and contextual data, related to a sufferer, from conversations of one or more family members, one or more close friends and one or more co-workers of the sufferer; 
analyzing the personal data and the contextual data related to the sufferer of cognitive dysfunction; 
building a personalized support model and chronological history associated with the sufferer based on an analyzed data; 
learning one or more patterns from the personal data and the contextual data related to the sufferer of the cognitive dysfunction based on the personalized support model; 
verifying one or more learnt patterns based on the personal data and the contextual data gathered from the conversations of the one or more family members, the one or more close friends and the one or more co-workers of the sufferer; 
identifying one or more instances of cognitive dysfunction based on the one or more learnt patterns and a current personal data related to the sufferer of the cognitive dysfunction obtained from a monitoring device; and 
generating an intervention for the sufferer upon identifying one or more instances of cognitive dysfunction based on the personalized support model. 
The limitations of gathering data, analyzing the data, building a support model and history, learning patterns, verifying patterns, identifying dysfunction, and generating an intervention, as drafted, constitutes a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components. That is, other than reciting various “subsystems” performing the claimed steps, nothing in the claim elements precludes the steps from practically being performed in the mind. For example, but for the “subsystem” language, “gathering” in the context of this claim encompasses a user manually gathering personal and contextual data from conversations. Similarly, the limitations of analyzing, building, learning, verifying, identifying and generating, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components. For example, a person could manually observe and analyze the data, building a model and learning patterns, observe the patterns and data to identify instances of dysfunction, and generate an intervention, as a series of mental steps performed entirely in the mind or for example using a pen and paper. If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic components such as generic “subsystems”, then it falls within the “Mental Processes” grouping of abstract ideas. Accordingly, the claim recites an abstract idea. 
This judicial exception is not integrated into a practical application. In particular, the claim only recites one additional element – using various “subsystems” to perform the claimed steps. The subsystems in these steps are recited at a high-level of generality, and as detailed above, the specification does not appear to provide any special definition as to what constitutes these subsystems. Accordingly, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. The claims are directed to an abstract idea. 
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using generic subsystems to perform the claimed steps amounts to no more than mere instructions to apply the exception using generic components. Were these subsystems to be interpreted as directed to computer components, they would still involve no more than mere instructions to apply an exception using generic computer components, which cannot provide an inventive concept. The claims are not patent eligible.
Dependent claims 2-12 and 14-17 recite the same abstract idea as in their respective parent claims, and do not recite additional limitations sufficient to direct the claimed invention to significantly more. Claims 2-6, 8, 10-12, 14 and 17 merely recite the types of user data and interventions, which only serve to further limit the abstract idea itself. Claims 7, 15 and 16 recite the general use of generic neural networks and neural network models to build the personalized support model. This involves no more than generally linking the use of the judicial exception to a particular technological environment (neural networks), and is not sufficient to direct the claimed invention to significantly more. See MPEP 2106.05(h). Claim 9 further recites the monitoring device is a wearable device. This device is recited at a high level of generality and is only involved in the pre-solution data gathering, and therefore does not constitute significantly more. See MPEP 2106.05(g). 

Claims distinguish from the Prior Art
11.	Claims 1-17 distinguish patentably from the prior art. The closest prior art of record, Shimmei and Shinkawa, disclose methods for detecting cognitive decline based on conversation data, and Kozloski and Rothblatt disclose providing notifications and reminders to a dementia patient based on certain behavioral data of the patient. However the prior art does not disclose or reasonably disclose the claimed system and method for gathering conversation data with family, friends and co-workers, building a personalized support model, learning and verifying patterns, identifying instances of cognitive dysfunction based on the patterns and a current data from a monitoring device, and generating an intervention. 
Conclusion
12.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Shimmei et al. (US 2020/0046285 A1) discloses detection of a sign of cognitive decline. Shinkawa et al. (US 2019/0304484 A1) discloses word repetition for detecting a sign of cognitive decline. Kozloski et al. (US 2014/0067730 A1) discloses human memory enhancement using machine learning. Rothblatt (US 2010/0076334 A1) discloses an Alzheimer’s cognitive enabler. 
13.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to PETER EGLOFF whose telephone number is (571)270-3548.  The examiner can normally be reached on Monday - Friday 9:00 am - 5:00 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Xuan Thai can be reached at (571) 272-7147.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Peter R Egloff/
Primary Examiner, Art Unit 3715